DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I, claims 1-3, 5-6 and 10 in the reply filed on 02/11/2021 is acknowledged. These claims are examined in the instant office action.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.

Drawings
The drawings are objected to because the labels (in the graph and along the axes) and the various curves  of the graphs of FIG 1 and 2 are blurred or are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered 
The Markush grouping of a) at least one element selected from a group comprising 0.1 to 0.4 mass% of Si, 0.1 to 3.0 mass% of Ni, 0.1 to 6.0 mass% of Mg, 0.01 to 1.00 mass% of Cr, and 0.01 to 1.00 mass% of Zr (claim 5) and b) at least one element selected from a group comprising Ti, B, and V at a total amount of 0.005 to 0.500 mass% (claim 6) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
MPEP § 2117 I provides as follows: A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings. (emphasis added).
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).
In the instant case, the elements or members listed as part of the two groups of the instant claims are recited in the instant specification as being alternatively useable members. However, instant claims do NOT recite the alternatively useable members as part of a closed group as required to be part of a Markush group “consisting of” and instead uses the open language “comprising” which allows group to be open to others unrecited making the instant Markush group to be an improper Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(mass%)
US’247
Broad Range
US’247
(mass%)
Alloys A1- A30
A28 shown below
Fe
0.4 – 3.0
0.4 to 3.0 mass % of Fe
1.8
Mn
0.1 – 3.0
0.1 to 3.0 mass % of Mn
0.7
Cu
0.005 – 1.000
0.005 to 1.000 mass % of Cu
0.02
Zn
0.005 – 1.000
0.005 to 1.000 mass % of Zn
0.5
Si, Ni, Mg, Cr, Zr
Claim 5: at least one element selected from a group comprising 0.1 to 0.4 mass% of Si, 0.1 to 3.0 mass% of Ni, 0.1 to 6.0 mass% of Mg, 0.01 to 1.00 mass% of Cr, and 0.01 to 1.00 mass% of Zr
one or more selected from 0.1 to 0.4 mass % of Si, 0.1 to 3.0 mass % of Ni, 0.1 to 6.0 mass % of Mg, 0.01 to 1.00 mass % of Cr, and 0.01 to 1.00 mass % of Zr
0.2 Si
0.3 Ni
1.0 Mg
0.20 Cr
0.20 Zr
Ti, B, V
Claim 6: at least one element selected from a group comprising Ti, B, and V at a total amount of 0.005 to 0.500 mass%
one or more selected from Ti, B, and V, of which a total content is 0.005 to 0.500 mass %
0.003 Ti
0.003 B
0.003 V
Ti+B+V = 0.009
Al+ impurities
Balance
a balance of Al and unavoidable impurities
Bal.











Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/143177 A1 via its US English equivalent US 10,767,247 B2 of Murata (US’247).
Please note that the reference above constitutes as prior art under 35 U.S.C. 102(a)(1) as well as 35 U.S.C. 102(a)(2).
In the case of the reference being prior art under 35 U.S.C. 102(a)(1): 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

In the case of the reference being prior art under 35 U.S.C. 102(a)(2): The applied reference has a common assignee, applicant or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claims 1 and 5-6, WO 2018/143177 A1 via its US English Equivalent US 10,767,247 B2 of Murata (US’247) teaches “an aluminum alloy magnetic disk substrate including: an aluminum alloy base material including an aluminum alloy” “and an electroless Ni—P plated layer formed on a surface of the aluminum alloy base material, wherein a maximum value (BLEI) of Fe emission intensity in a range of 50 to 84% of Al emission intensity in an interior of the aluminum alloy base material, at an interface between the electroless Ni—P plated layer and the aluminum alloy base material, as determined by a glow discharge optical emission spectrometry device, is lower than Fe emission intensity (AlEI) in the aluminum alloy base material, as determined by the glow discharge optical emission spectrometry device.” (col 3:38-60) (emphasis added) which reads on the “magnetic disk substrate comprising: an aluminum alloy substrate; a base plating layer on a surface of the aluminum alloy substrate; and a boundary region between the aluminum alloy substrate and the base plating layer” of the instant claims. 
In addition, the prior art teaches that “The alloy composition of the aluminum alloy base material used in the aluminum alloy magnetic disk substrate according to the present disclosure includes 0.4 to 3.0 mass % (hereinafter abbreviated as “%”) of Fe, 0.1 to 3.0% of Mn, 0.005 to 1.000% of Cu, and 0.005 to 1.000% of Zn as essential elements, with the balance of Al and unavoidable impurities. In addition, one or more selected from 0.1 to 0.4% of Si, 0.1 to 3.0% of Ni, 0.1 to 6.0% of Mg, 0.01 to 1.00% of Cr, and 0.01 to 1.00% of Zr may be further included as first selective elements. In addition, one or more selected from Ti, B, and V, in a total content of 0.005 to 0.500%, may be further included as second selective elements.” (col 6: 56 - col 7:3). The claimed ranges of the various elements of the aluminum alloy of the instant claims is identical to the ranges provided by the prior art for the various elements of its aluminum alloy (See List 1 above). In addition, the prior art teaches specific compositions wherein specific List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
	Regarding the limitation of a) “the boundary region comprising a specific boundary region (D(1)I(50-84)) having Al emission intensities equal to 50% to 84% of an average Al emission intensity in an interior region of the aluminum alloy substrate in glow discharge optical emission spectroscopy in a depthwise direction from a surface of the magnetic disk substrate, wherein the specific boundary region (D(1)I(50-84)) has a maximum Fe emission intensity (I(1)Fe(max)) higher than an average Fe emission intensity (I(1)Fe(ave)) in the interior region of the aluminum alloy substrate in the glow discharge optical emission spectroscopy” of claim 1, it is noted that the prior art does not explicitly teach of the instant limitation. However, instant specification recites the requirements (composition and manufacturing steps) that will lead to the claimed limitation of the instant claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
MPEP § 2112 III provides the guidance that     A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (prior art: “an aluminum alloy magnetic disk substrate including: an aluminum alloy base material including an aluminum alloy” “and an electroless Ni—P plated layer formed on a surface of the aluminum alloy base material” vs instant claim “magnetic disk substrate comprising: an aluminum alloy substrate; a base plating layer on a surface of the aluminum alloy substrate; and a boundary region between the aluminum alloy substrate and the base plating layer” and c) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification [0013]; withdrawn claim 7}; Prior art – {col 13:3- col15:3, claims 6-7].
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 2, US’247 teaches “an electroless Ni—P plated layer formed on a surface of the aluminum alloy base material” (col 3:38-60) (emphasis added) which reads on the “electroless Ni-P plating layer” of the instant claims. 
Regarding claim 3, with respect to the limitation of b) “the magnetic disk substrate is fabricated using an unplated aluminum alloy substrate comprising a specific surface region (D(2)1(50-84)) having Al emission intensities equal to 50% to 84% of an average Al emission intensity in an interior region of the unplated aluminum alloy substrate in glow discharge optical emission spectroscopy in a depthwise direction from a surface of the unplated aluminum alloy substrate, and the specific surface region (D(2)1(50-84)) has a maximum Fe emission intensity (I(2)Fe(max)) equal to or higher than 1.1 times of an average Fe emission intensity (I(2)Fe(ave)) in the interior region of the unplated aluminum alloy substrate in the glow discharge optical emission spectroscopy” of instant claim 3, it is written as being directed to a limitation of an intermediate product (unplated aluminum alloy substrate) in the making of the final product (magnetic disk substrate) with the recitation of “is fabricated using an” in the instant claim thereby making the instant claim a product-by-process claim.
MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the prior art teaches the final product (magnetic disk substrate) 
Regarding claim 10, US’247 teaches “Production of Magnetic Disk Finally, the surface of the magnetic disk substrate subjected to the undercoat plating treatment is flattened by polishing, and a magnetic medium including an undercoat layer, a magnetic layer, a protective film, a lubricant layer, and the like is deposited on the surface by sputtering to make a magnetic disk.” (col 15:4-10) thereby reading on the instant claimed limitations.

Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/068293 A1 via its US English equivalent US 2017/0327930 A1 of Kiwataki (US’930) which is cited in the IDS.
List 2
Element
Instant Claims
(mass%)
US’930
Broad Range
US’930
(mass%)
A42 shown below
Fe
0.4 – 3.0
0.01 – 3.00
2.89
Mn
0.1 – 3.0
0.01 – 2.00 
1.01
Cu
0.005 – 1.000
0.005 – 2.000
1.008
Zn
0.005 – 1.000
0.005 – 2.000
1.0001
Si, Ni, Mg, Cr, Zr
Claim 5: at least one element selected from a group comprising 0.1 to 0.4 mass% of Si, 0.1 to 3.0 mass% of Ni, 0.1 to 6.0 mass% of Mg, 0.01 to 1.00 mass% of Cr, and 0.01 to 1.00 mass% of Zr
Si: 0.5 – 24.0 
Ni: 0.1 – 2.0 
Mg: 0.1 – 6.0
Cr: 0.01 – 2.00

3.8 Si
1.0 Ni
1.0 Mg
1.02 Cr
- Zr
Ti, B, V
Claim 6: at least one element selected from a group comprising Ti, B, and V at a total amount of 0.005 to 0.500 mass%
Ti and B of which the total of the contents is 0.005 mass % or more and 0.500 mass % or less
0.01 Ti
0.001 B
- V
Ti+B+V = 0.011
Al+ impurities
Balance
a balance of Al and unavoidable impurities
Bal.









Regarding claims 1 and 5-6, WO 2016/068293 A1 via its US English equivalent US 2017/0327930 A1 of Kiwataki (US’930) teaches [0001] “an aluminum alloy substrate for a magnetic disk” “[0003] Common magnetic disks made of aluminum alloys are produced by first producing an annular aluminum alloy substrate, plating the aluminum alloy substrate, and then depositing a magnetic substance on a surface of the aluminum alloy substrate.”, electroless plating with Ni—P which is a rigid non-magnetic metal as undercoat treatment. The plated surface is subjected to polishing, followed by sputtering a magnetic substance. As a result, the magnetic disk made of an aluminum alloy is produced.” [0101] “The surface subjected to the zincate treatment was electroless plated with Ni—P of 17 μm in thickness using an electroless Ni—P plating treatment liquid (NIMUDEN HDX (manufactured by C. Uyemura & Co., Ltd.)) and then subjected to final polishing (polishing quantity of 4 μm)) by a fabric (step S110)” [0046] “In particular, the generation of the large recesses in the boundary between the core material and the sheath material on the side of the substrate side results in the deterioration of adhesiveness between the plating and the substrate and in peeling of the plating.”  (emphasis added) which reads on the “magnetic disk substrate comprising: an aluminum alloy substrate; a base plating layer on a surface of the aluminum alloy substrate; and a boundary region between the aluminum alloy substrate and the base plating layer” of the instant claims. 
In addition, the prior art teaches an alloy with a composition [0013]-[0035], [0042]-[0066] wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 2 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. It is also noted that sample A42 in Table 2 has a composition which lies within the claimed compositional range of all of the required elements of the alloys instant claims except Zn as shown in the List 2 above. With respect to Zn, the prior art teaches “[0059] (Zinc) [0060] Zn has the effect of reducing the amount of Al melted in zincate treatment and uniformly, thinly, and minutely depositing a zincate coating film to improve the smoothness and adhesiveness of plating in a subsequent step. The effect of reducing the amount of Al melted in zincate treatment and uniformly, thinly, and minutely depositing a zincate coating film to improve the smoothness of plating can be further obtained by setting the content of Zn in the aluminum alloy at 0.005 mass % or more. In addition, in the case of the bare material, a zincate coating film can be allowed to be uniform to further suppress the deterioration of the smoothness of the plated surface by setting the content of Zn in the aluminum alloy at 2.000 mass % or less. In the case of the clad material, a zincate coating film on a side of the substrate can be allowed to be uniform to suppress the deterioration of the adhesiveness of plating, and the peeling of plating in the boundary between the core material and the sheath material on the side of the substrate can be still more suppressed. Therefore, the content of Zn in the aluminum alloy is preferably in a range of 0.005 mass % or more and 2.000 mass % or less and more preferably in a range of 0.100 mass % or more and less than 2.000 mass %.” The claimed ranges of the Zn of the instant claims overlaps or lies with the range provided by the prior art. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take sample A42 of the prior art and adjust Zn as claimed in the instant claims since the prior art provides the guidance that “The effect of reducing the amount of Al melted in zincate treatment and uniformly, thinly, and minutely depositing a zincate coating film to improve the smoothness of plating can be further 
	Regarding the limitation of a) “the boundary region comprising a specific boundary region (D(1)I(50-84)) having Al emission intensities equal to 50% to 84% of an average Al emission intensity in an interior region of the aluminum alloy substrate in glow discharge optical emission spectroscopy in a depthwise direction from a surface of the magnetic disk substrate, wherein the specific boundary region (D(1)I(50-84)) has a maximum Fe emission intensity (I(1)Fe(max)) higher than an average Fe emission intensity (I(1)Fe(ave)) in the interior region of the aluminum alloy substrate in the glow discharge optical emission spectroscopy” of claim 1, it is noted that the prior art does not explicitly teach of the instant limitation. However, instant specification recites the requirements (composition and manufacturing steps) that will lead to the claimed limitation of the instant claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (an aluminum alloy c) the claimed and prior art products are produced by identical or substantially identical processes (instant alloy – {instant specification [0013]; withdrawn claim 7}; Prior art –[0077]-[0095]).
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 2, US’930 teaches “[0005] The annular aluminum alloy substrate produced in such a manner is subjected to cutting work, grinding work, degreasing, etching, and zincate treatment (Zn substitution treatment) as pretreatment and then to electroless plating with Ni—P which is a rigid non-magnetic metal as undercoat treatment. The plated surface is subjected to polishing, followed by sputtering a magnetic substance. As a result, the magnetic disk made of an aluminum alloy is produced.” [0101] “The surface subjected to the zincate treatment was electroless plated with Ni—P of 17 μm in thickness using an electroless Ni—P plating treatment liquid (NIMUDEN HDX (manufactured by C. Uyemura & Co., Ltd.)) and then subjected to final polishing (polishing quantity of 4 μm)) by a fabric (step S110)” (emphasis added) which reads on the “electroless Ni-P plating layer” of the instant claims. 

Regarding claim 3, with respect to the limitation of b) “the magnetic disk substrate is fabricated using an unplated aluminum alloy substrate comprising a specific surface region (D(2)1(50-84)) having Al emission intensities equal to 50% to 84% of an average Al emission intensity in an interior region of the unplated aluminum alloy substrate in glow discharge optical emission spectroscopy in a depthwise direction from a surface of the unplated aluminum alloy substrate, and the specific surface region (D(2)1(50-84)) has a maximum Fe emission intensity (I(2)Fe(max)) equal to or higher than 1.1 times of an average Fe emission intensity (I(2)Fe(ave)) in the interior region of the unplated aluminum alloy substrate in the glow discharge optical emission 
MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the prior art teaches the final product (substrate) as shown in the analysis of claim 1 above, the prior art product reads on the final product of the instant claims.

Regarding claim 10, US’930 teaches “[0079] A method for producing a magnetic disk using a bare material as an aluminum alloy substrate for a magnetic disk is described with reference to a flow illustrated in FIG. 1. In such a case, the steps from preparation of an aluminum alloy (step S101) to cold rolling (step S105) are the steps of producing an aluminum alloy sheet, and the steps from production of a disk blank (step S106) to deposition of magnetic substance (step S111) are the steps of making the produced aluminum alloy sheet into a magnetic disk.” “[0124] The present disclosure is preferably used in, for example, a magnetic disk in a storage device for a computer” thereby reading on the instant claimed limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’247 reveal a substantially identical product with identical composition (see compositional analysis above that shows the broad ranges of the claims of US’247). 
Regarding the limitation of a) “the boundary region comprising a specific boundary region (D(1)I(50-84)) having Al emission intensities equal to 50% to 84% of an average Al emission intensity in an interior region of the aluminum alloy substrate in glow discharge optical emission spectroscopy in a depthwise direction from a surface of the magnetic disk substrate, wherein the specific boundary region (D(1)I(50-84)) has a maximum Fe emission intensity (I(1)Fe(max)) higher than an average Fe emission intensity (I(1)Fe(ave)) in the interior region of the aluminum alloy substrate in the glow discharge optical emission spectroscopy” of claim 1, it is noted that the prior art does not explicitly teach of the instant limitation. However, instant specification recites the requirements (composition and manufacturing steps) that will lead to the claimed limitation of the instant claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
US’247 possesses the properties as claimed in the instant claims since a) the claimed and US’247 products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (prior art: “an aluminum alloy magnetic disk substrate including: an aluminum alloy base material including an aluminum alloy” “and an electroless Ni—P plated layer formed on a surface of the aluminum alloy base material” vs instant claim “magnetic disk substrate comprising: an aluminum alloy substrate; a base plating layer on a surface of the aluminum alloy substrate; and a boundary region between the aluminum alloy substrate and the base plating layer” and c) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – instant specification [0013]; withdrawn claim 7; US’247: claims 6-7].
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,767,247 B2 of Murata (US’247) in view of WO 2016/068293 A1 via its US English equivalent US 2017/0327930 A1 of Kiwataki (US’930). It is noted that the claims of US’247 do not recite the limitations of instant claim. However, US’930 teaches  “[0079] A method for producing a magnetic disk using a bare material as an aluminum alloy substrate for a magnetic disk is described with reference to a flow illustrated in FIG. 1. In such a case, the steps from preparation of an aluminum alloy (step S101) to cold rolling (step S105) are the steps of producing an aluminum alloy sheet, and the steps from production of a disk blank (step S106) to deposition of magnetic substance (step S111) are the steps of making the produced aluminum alloy sheet into a magnetic disk.” “[0124] The present disclosure is preferably used in, for example, a magnetic disk in a storage device for a computer”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy of the claims of US’247 and use it in magnetic disk as suggested by US’930 since US’930 teaches “[0003] Common magnetic disks made of aluminum alloys are produced by first producing an annular aluminum alloy substrate, plating the aluminum alloy substrate, and then depositing a magnetic substance on a surface of the aluminum alloy substrate.” and the claims of US’247 teaches “aluminum alloy magnetic disk substrate” which one skilled in the art recognizes can be used in magnetic disks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733